 
Exhibit 10.1


CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH “[***]”. AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.


 
Goldman, Sachs & Co.
200 West Street
New York, New York 10282-2198
 


 
June 12, 2012
 


 
Janssen Pharmaceutical
Little Island Industrial Estate
Little Island
County Cork
Ireland


 
Re:  Cover Letter for Accelerated Share Repurchase
 
Ladies and Gentlemen:
 
Goldman, Sachs & Co. (the “Seller”) agrees to sell to Janssen Pharmaceutical, a
company organized under the laws of Ireland and acting on its own behalf and not
as an agent of any other entity (the “Company”), and the Company agrees to
purchase from the Seller, for settlement (share delivery) on June 13, 2012 (the
“Purchase Date”), 101,870,028 shares (the “Initial Shares”) of capital stock,
par value $1.00 per share (the “Common Stock”), of Johnson & Johnson, a New
Jersey corporation (the “Issuer”), at a purchase price equal to $6,425,961,366
(the “Purchase Price”) on a free delivery basis.  Delivery of the Initial Shares
shall be made at or after 5:00 p.m., New York City time (the “Earliest Delivery
Time”), on the Purchase Date, to an account specified by the Company prior to
such time, and the Seller shall not deliver any of the Initial Shares to the
Company earlier than the Earliest Delivery Time on the Purchase
Date.  Notwithstanding the foregoing, the Company shall have the right to
increase or decrease the number of Initial Shares to not more than 101,870,028
shares (the “Maximum Initial Shares”) and not less than 101,870,028 shares (the
“Minimum Initial Shares”) by written notice, which may be delivered by
electronic mail, to the Seller prior to 2:00 p.m., New York City time, on the
Purchase Date (a “Change Notice”); provided that such Change Notice shall
contain a representation and warranty of the Company to the Seller that at the
time such notice is delivered, none of the Company and its officers and
directors is aware of any material nonpublic information regarding the Issuer or
the Common Stock.  If the Seller is unable to borrow, on commercially reasonable
terms, a number of shares of Common Stock equal to the number of Initial Shares
(as increased or decreased by any Change Notice but without reduction as set
forth in this sentence) and deliver such shares to the Company on the Purchase
Date, then the number of Initial Shares shall be reduced to such number of
shares of Common Stock as the Seller is able to so borrow and deliver and the
Purchase Price shall be reduced correspondingly (a “Borrow Unavailability
Reduction”).  In addition, if the number of Initial Shares (as increased or
decreased by any Change Notice and after giving effect to any Borrow
Unavailability Reduction) is less than the Maximum Initial Shares, then the
Purchase Price shall be reduced by an amount equal to the product of (x) the
number of shares of Common Stock by which the Maximum Initial Shares exceeds
such number of Initial Shares and (y) $63.08, and if prior to such reduction a
higher Purchase Price had been paid by the Company, then on the Trading Day
immediately following the Purchase Date, the Seller shall return to the Company
an amount equal to the excess of the higher Purchase Price so paid over the
Purchase Price as so reduced, without interest.  The Seller’s obligation to
deliver the Initial Shares on the Purchase Date is conditioned upon the
Company’s payment of the Purchase Price at or prior to noon, New York City time,
on the Purchase Date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
The Seller shall use reasonable best efforts to so borrow and deliver the
Minimum Initial Shares (without giving effect to any Borrow Unavailability
Reduction).  For the avoidance doubt, in using such reasonable best efforts, the
Seller shall act in good faith and in accordance with its then current policies,
practices and procedures (including without limitation any policies, practices
or procedures relating to counterparty risk, market risk, reputational risk,
credit, documentation, legal, regulatory capital, compliance and collateral),
and shall not be required to enter into any securities lending transaction or
transact with any potential securities lender if such transaction would not be
in accordance with such policies, practices and procedures.  If the number of
Initial Shares (as increased or decreased by any Change Notice) exceeds the
Minimum Initial Shares, then, notwithstanding any other provision of the
Agreement (as defined below) to the contrary, the Seller shall not be liable in
any way for any inability to borrow any shares in excess of the Minimum Initial
Shares, and the only consequence of any such inability shall be a Borrow
Unavailability Reduction.  Promptly upon request from the Company prior to the
Earliest Delivery Time, the Seller shall orally inform the Company of the
Seller’s good faith estimate of the minimum number of shares of Common Stock
that the Seller will be able to deliver to the Company at or after the Earliest
Delivery Time on the Purchase Date.  For the avoidance of doubt, the giving of
any such estimate shall not alter the Seller’s obligations in respect of any of
the Initial Shares as set forth in the Agreement.
 
The Seller and the Company agree that time is of the essence with respect to the
delivery of the Initial Shares pursuant to the Agreement (as defined
below).  Notwithstanding the foregoing, (i) the Seller shall not be responsible
for the acts or omissions of any third parties, including any transfer agent,
custodian, stock lender or clearance system, or of the Issuer, the Company or
any affiliate or agent of the Issuer or the Company and (ii) the Seller shall
not be liable for any special, consequential or indirect damages resulting from
any failure to fulfill its obligations in respect of the Initial Shares (before
any reduction as provided above) when due.  Without limiting the generality of
the immediately preceding sentence, the Seller shall have fulfilled its
obligations under the Agreement to deliver the Initial Shares if the Seller has
deposited the Initial Shares into the Seller’s account at Computershare Trust
Company, N.A. (the “Custodian”), the further transfer and delivery to the
Company of the Initial Shares is not limited in any way by any action or
inaction by the Seller or its affiliates and the Seller has instructed the
Custodian to transfer the Initial Shares at or after the Earliest Delivery Time
on the Purchase Date from such account to the Company’s account at the
Custodian.
 
The Seller and the Company agree that the sale and purchase of the Initial
Shares is subject to the agreements, terms and conditions set forth in the
Schedule of Standard Terms and Conditions attached hereto as Annex I, which is
incorporated by reference herein and is an integral part of this agreement (the
“Schedule” and, together with this Cover Letter for Accelerated Share
Repurchase, the “Agreement”).  Capitalized terms used but not defined herein
shall have the meaning assigned to them in the Schedule.
 
Notwithstanding anything to the contrary contained in the Agreement (including
the Schedule), the following shall be conditions precedent to the effectiveness
of the Agreement and the transactions contemplated thereby: (i) no later than
the date hereof, the Seller and the Issuer shall enter into a guarantee
agreement substantially in the form set forth in Annex II hereto (the
“Guarantee”), (ii) the Company shall deliver to the Seller on or prior to the
Purchase Date an opinion of counsel to the Company substantially to the effect
set forth in the first sentence of Section 12(g) and Section 12(j) of the
Schedule, in form and substance reasonably acceptable to the Seller, which
opinion shall be rendered by nationally recognized outside counsel to the
Company, except for the opinion substantially to the effect set forth in the
first sentence of Section 12(g) of the Schedule, which may be rendered by
internal counsel to the Company, (iii) the Company and the Company’s Irish
counsel shall have provided to the Seller and the Seller’s Irish counsel such
information and documents as the Seller shall have reasonably requested to allow
the Seller’s Irish counsel to deliver to the Seller an opinion substantially to
the effect set forth in Sections 12(b), 12(g) and 12(h) of the Schedule with
respect to matters of Irish law, and (iv) the Company shall complete, execute
and deliver to the Seller on or prior to the Purchase Date a valid and
materially accurate and complete United States Internal Revenue Service Form
W-8BEN (or successor thereto).
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
The Company hereby informs the Seller that it intends to enter into a similar
letter agreement with a separate financial institution (the “Other Agreement”),
and that it has structured each letter agreement such that no “Relevant Day” in
such similar letter agreement is a Relevant Day under the Agreement.  For the
avoidance of doubt, the Agreement creates no rights or obligations as between
Seller #1 and Seller #2 (each as defined below).
 
Notwithstanding anything to the contrary in the Agreement, the Company shall
have the right, in its sole discretion, to cancel the Agreement and the
transactions contemplated thereby at any time (the “Cancellation Time”) prior to
the Averaging Period Start Date, upon prior notice to the Seller.  Any such
notice of cancellation shall be delivered to each of the employees of the Seller
specified in Schedule I hereto, and not to any other employees or agents of the
Seller.  At the time the Company gives any such notice of cancellation, or as
soon thereafter as such representation and warranty would be true, the Company
shall represent and warrant in writing to the Seller that none of the Company
and its officers and directors is aware of any material nonpublic information
regarding the Issuer or the Common Stock (the “MNPI Representation”).  If the
Cancellation Time occurs prior to the time (the “Time of Ownership”) at which
ownership of the Initial Shares passes to the Company or its agent (the Time of
Ownership to be the earliest time determined by either party in good faith upon
the advice of counsel), then the Agreement and the transactions contemplated
thereby shall be cancelled and shall terminate without any obligation of any
party thereto; provided that (i) if the Purchase Price had been paid prior to
the Cancellation Time, the Seller shall promptly return the Purchase Price to
the Company; (ii) the Company shall, upon reasonable request of the Seller,
assist in the return of any of the Initial Shares to the Seller or to any
counterparties to stock loan transactions with the Seller, and (iii) the Company
shall pay to the Seller the amount of the Seller’s cost to borrow shares of
Common Stock (including related funding costs) incurred in connection with the
transactions contemplated by the Agreement, as determined by the Calculation
Agent in accordance with Section 11 of the Schedule.  Notwithstanding the
foregoing, (A) the Company shall not give notice of any such cancellation
between 9:00 a.m. and 4:30 p.m., New York City time, on any Trading Day, unless
the Company shall have previously publicly disclosed the fact that the
transactions contemplated by the Agreement are being cancelled in a Form 8-K
filed with the Securities and Exchange Commission (and the Seller may deem the
filing of any such Form 8-K as notice of a cancellation of the transactions
contemplated by the Agreement), in which case the Company shall also
substantially contemporaneously with such filing, give separate notice of such
cancellation to the Seller, and any such notice delivered in violation of this
sentence shall not be effective to cancel the transactions contemplated by the
Agreement; and (B) if the Company gives notice of any such cancellation at any
other time, the Company shall publicly disclose the fact that the transactions
contemplated by the Agreement are being cancelled in a Form 8-K filed with the
Securities and Exchange Commission no later than 9:30 a.m., New York City time,
following the time at which such notice is given, and the Company acknowledges
that failure to timely make such filing could result in significant trading
losses by the Seller and its affiliates.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
If the Cancellation Time occurs at or after the Time of Ownership, then the
Agreement and the transactions contemplated thereby shall be cancelled and shall
terminate in accordance with the following terms:
 
(i)         The Company shall promptly, and in any event within two scheduled
Trading Days of the Cancellation Time (but no earlier than as requested by the
Seller), deliver to the Seller a number of shares of Common Stock equal to the
number of Initial Shares (the “Cancellation Shares”) and, promptly following
such delivery, the Seller shall return the Purchase Price to the Company;
provided that such delivery and return is subject to adjustment by the
Calculation Agent in accordance with Section 11 of the Schedule to account for
the Close-out Amount (as defined in the 2002 ISDA Master Agreement, as published
by the International Swaps and Derivatives Association, Inc., with the
transactions contemplated by the Agreement deemed to be the sole Transaction
under such Master Agreement) in respect of such termination.  The Calculation
Agent shall notify the parties of the amount of such adjustment, expressed both
as a number of shares of Common Stock and as an amount of cash in U.S. dollars,
promptly following the Cancellation Time, and the Company shall have the right,
in its sole discretion, to elect that such adjustment be effected as an
adjustment to the number of Cancellation Shares so delivered by the Company to
the Seller or as an adjustment to the amount of cash so returned by the Seller
to the Company.  For the avoidance of doubt, in determining such Close-out
Amount, the Calculation Agent shall take into account the anticipated entry into
the Share Sales Agreement (as defined below) and the transactions contemplated
thereby.
 
(ii)         The Company shall cause the Issuer to promptly, and in any event
within two scheduled Trading Days of the Cancellation Time, execute and deliver
a Share Sales Agreement, substantially in the form of Annex V hereto, with the
Seller (the “Share Sales Agreement”), covering the sale of the Cancellation
Shares by the Seller or its affiliate.
 
(iii)         If the number of Cancellation Shares exceeds the number of shares
of Common Stock comprising Seller’s net short position in respect of the
transactions contemplated by the Agreement at the Cancellation Time (such latter
number of shares, the “Short Position”), then any Cancellation Shares in excess
of the Short Position shall be “Excess Shares” and the following provisions
shall apply.  At the Cancellation Time, a notional balance (the “Excess Shares
Balance”) shall be established with an initial balance equal to the product of
the number of Excess Shares and the per share market value of the Common Stock
at the Cancellation Time, as determined by the Calculation Agent in accordance
with Section 11 of the Schedule.  The Seller or its affiliate shall, promptly
following delivery of the Cancellation Shares, the execution of the Share Sales
Agreement and the availability of the Prospectus (as defined therein) thereunder
as provided therein, commence sales of the Excess Shares on Scheduled Relevant
Days pursuant to the Share Sales Agreement, and 99% of the net proceeds of such
sales shall be applied to reduce the Excess Shares Balance.  If all of the
Excess Shares have been sold and the Excess Shares Balance has not been reduced
to zero, then the Seller shall so notify the Company and the Company shall,
within one scheduled Trading Day of such notice, either (A) pay an amount to the
Seller equal to the remaining Excess Shares Balance, or (B) deliver to the
Seller a number of additional shares of Common Stock (“Make-whole Excess
Shares”) equal to (x) the remaining Excess Shares Balance divided by (y)(1) the
per share market value of the Common Stock, as determined by the Calculation
Agent in accordance with Section 11 of the Schedule multiplied by (2) 99%.  The
Company may elect either clause (A) or clause (B) of the immediately preceding
sentence in its sole discretion.  If the Company elects to deliver Make-whole
Excess Shares, those Make-whole Excess Shares will be deemed to be Excess Shares
pursuant to this subparagraph (iii) and the provisions of this subparagraph
(iii) shall apply until the Excess Shares Balance has been reduced to zero (for
the avoidance of doubt, the delivery of Make-whole Excess Shares shall not
increase the Excess Shares Balance).  If at any time the Excess Shares Balance
has been reduced to zero and the Seller or its affiliate has so sold fewer than
all of Excess Shares and any Make-whole Excess Shares, then the Seller shall
promptly return to the Company any Excess Shares or Make-whole Excess Shares
remaining unsold at the time the Excess Shares Balance is reduced to zero.  For
the avoidance of doubt, sales of the Excess Shares and any Make-whole Excess
Shares pursuant to this subparagraph (iii) shall be completed prior to the
commencement of sales of the Cancellation Shares that are not Excess Shares
pursuant to the Share Sales Agreement.  Notwithstanding the foregoing, the
Company shall not be required to deliver more than the Maximum Deliverable
Number of shares of Common Stock as Make-whole Excess Shares hereunder.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
If the Company cancels the transactions contemplated by the Other Agreement
pursuant to a cancellation right similar to that described above, the Company
shall immediately notify the Seller, and, if the Company does not elect to
cancel the transactions contemplated by the Agreement substantially
contemporaneously with such cancellation of the transactions contemplated by the
Other Agreement, then the Seller shall have the right to cancel the transactions
contemplated by the Agreement with the same effect as if the Company had elected
to cancel the transactions contemplated by the Agreement as provided above.
 
For purposes of the Agreement, the following terms shall have the following
meanings:
 
“Premium to VWAP” means $[***].
 
“Calculation Agent” means Goldman, Sachs & Co.
 
“Restricted Contact Personnel” means the individuals set forth in Annex III
hereto as may be updated from time to time by written notice from the Seller to
the Company.
 
“Averaging Period” means the period commencing on the Averaging Period Start
Date and ending on the Scheduled Relevant Day that is the 125th Scheduled
Relevant Day after (and including) such Averaging Period Start Date, subject to
suspension or extension as provided for in the Agreement; provided that the
Seller shall have the right to designate any Relevant Day on or after the First
Acceleration Date to be the last day of the Averaging Period (the “Accelerated
End Date”) by delivering notice to the Company of such designation prior to
11:59 p.m., New York City time, on the Relevant Day immediately following the
designated Accelerated End Date.  Notwithstanding the foregoing, if the last day
of the Averaging Period would otherwise occur during any Acceleration Blackout
Period and the Settlement Amount would otherwise be greater than zero, then the
last day of the Averaging Period shall be the first Relevant Day after the last
day of such Acceleration Blackout Period.  “Acceleration Blackout Period” means
each of the following periods (inclusive in each case):  (i) June 25 to July 1,
2012; (ii) September 24 to September 30, 2012; (iii) December 21 to December 30,
2012; (iv) March 22 to March 31, 2013; (v) June 24 to June 30, 2013;
(vi) September 23 to September 29, 2013; (vii) December 20 to December 29, 2013;
and (viii) any subsequent period ending on the Sunday nearest to the last day of
each March, June, September and December and beginning on the fifth scheduled
Trading Day before such Sunday.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
“Averaging Period Start Date” means June 20, 2012.
 
“First Acceleration Date” means the first Scheduled Relevant Day occurring on or
after [***].
 
“Scheduled Relevant Day” means each day listed in Annex IV hereto and every
second day after the last day so listed that is, as of December 1, 2013, a day
on which the NYSE is scheduled to be open for business for a full trading day.
 
“Other Bank Completion Date” means the date, if any, prior to the date on which
all payments and deliveries under the Agreement have been completed, that is (i)
if the Company owes value upon final settlement of the Other Agreement, the last
day of the Valuation Period under, and as defined in, the Other Agreement, or
(ii) if the Company is owed value upon final settlement of the Other Agreement,
the Relevant Period End Date under, and as defined in, the Other Agreement.
 
The Company shall notify the Seller of the scheduled date of the Other Bank
Completion Date, if any, promptly upon, and in any event no later than 9:00
a.m., New York City time, on the NYSE business day immediately following the
time of, the scheduled date of the Other Bank Completion Date becoming
known.  If the Other Bank Completion Date does not occur on such scheduled Other
Bank Completion Date, the Company shall so notify the Seller no later than such
scheduled Other Bank Completion Date of such occurrence, and shall subsequently
notify the Seller of the occurrence of the Other Bank Completion Date no later
than the Other Bank Completion Date.
 
References in this Cover Letter for Accelerated Share Repurchase to “Seller #1”
and “Seller #2” are to the Seller and the financial institution mentioned in the
sixth paragraph of this letter agreement (with references to “Seller # 2” being
references to the Seller).
 
The Company agrees that it shall cause the Issuer not to, and shall cause the
Issuer to cause its direct and indirect subsidiaries not to, treat any failure
by the Seller to fulfill its obligations in respect of the Initial Shares
(before any reduction as provided herein) when due as a default under the
Agreement for purposes of any cross-default, “default under specified
transaction” or similar provision in any other agreement or instrument,
including, without limitation, any ISDA Master Agreement, to which the Issuer,
or any of its direct or indirect subsidiaries, and the Seller or any of its
affiliates is a party.  For the avoidance of doubt, the Seller shall be liable
for damages resulting from a failure to fulfill its obligations in respect of a
delivery under the Agreement to the extent set forth herein.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
Notices to be given in connection with the Agreement (including the Schedule)
shall be made:
 
(a)           If to the Company:
 
Janssen Pharmaceutical
Little Island Industrial Estate
Little Island
County Cork
Ireland
Attn:                   Director
Telephone:        1 (732) 524 - 3339
 
with a copy to
 
Johnson & Johnson
One Johnson & Johnson Plaza
New Brunswick, New Jersey 08933
 
Attn:                   Office of the General Counsel
Facsimile:           1 (732) 524 - 2788
 
(b)           If to the Seller:
 
Goldman, Sachs & Co.
200 West Street
New York, NY 10282-2198
Attention: Vijay Culas, Equity Capital Markets
Telephone:        212-902-6247
Facsimile:           212-428-1898
Email:                  vijay.culas@gs.com
 
with a copy to:
 
Attention:          Michael Voris, Equity Capital Markets
Equity Capital Markets
Telephone:        +1-212-902-4895
Facsimile:           +1-212-291-5027
Email:                  michael.voris@gs.com
 
and email notification to the following address:
 
Eq-derivs-notifications@am.ibd.gs.com
 
 
The Seller and the Company hereby agree that this Cover Letter for Accelerated
Share Repurchase may be executed in any number of counterparts, all of which
shall constitute one and the same instrument, and any party hereto may execute
this Cover Letter by signing and delivering one or more counterparts.
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
The Seller and the Company hereby agree that if any term, provision, covenant,
or condition of the Agreement, or the application thereof to any party or
circumstance, shall be held to be invalid or unenforceable (in whole or in part)
for any reason, the remaining terms, provisions, covenants, and conditions
thereof shall continue in full force and effect as if the Agreement had been
executed with the invalid or unenforceable portion eliminated, so long as the
Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter of the Agreement and
the deletion of such portion of the Agreement will not substantially impair the
respective benefits or expectations of the parties to the Agreement.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
Please confirm your agreement to the foregoing by signing and returning to
Equity Derivatives Documentation Department via facsimile at 212-428-1980/83 the
enclosed duplicate copy of this Cover Letter for Accelerated Share Repurchase.
 
 

  Yours sincerely,          
GOLDMAN, SACHS & CO.
         
 
By:
/s/ Daniel W. Kopper       Name: Daniel W. Kopper        Title:   Authorized
Signatory          







Acknowledged and agreed to as
of the date first written above

 
JANSSEN PHARMACEUTICAL
             
By:
/s/ Michael P. Reilly     Name: Michael P. Reilly     Title:   Director        


 
 
9

--------------------------------------------------------------------------------

 
 
 
Annex I
 
CONFIDENTIAL TREATMENT REQUESTED. INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND MARKED WITH "[***]". AN UNREDACTED VERSION OF
THE DOCUMENT HAS ALSO BEEN FURNISHED SEPARATELY TO THE SECURITIES AND EXCHANGE
COMMISSION AS REQUIRED BY RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.
 






Accelerated Share Repurchase
Schedule of Standard Terms and Conditions (this “Schedule”)
 
SECTION 1. Cover Letter.  Reference is hereby made to the Cover Letter for
Accelerated Share Repurchase to which this Schedule is attached as Annex I (the
“Cover Letter” and, together with this Schedule, the “Agreement”), between
Janssen Pharmaceutical, a company organized under the laws of Ireland and acting
on its own behalf and not as an agent of any other entity (the “Company”) and
the other party thereto (the “Seller”), dated June 12, 2012, pursuant to which
the Seller will sell to the Company, and the Company will purchase from the
Seller for settlement on the Purchase Date, the Initial Shares of capital stock,
par value $1.00 per share (the “Common Stock”), of Johnson & Johnson, a New
Jersey corporation (the “Issuer”) at the Purchase Price.
 
SECTION 2.  Definitions.
 
As used in this Schedule, the following terms shall have the following meanings:
 
“Acceleration Blackout Period” has the meaning specified in the Cover Letter.
 
“Acceleration Date” has the meaning specified in Section 7(c).
 
“Acquisition Transaction” means (i) any Merger Event or Tender Offer, (ii) the
sale or transfer of all or substantially all of the assets of the Issuer, (iii)
a recapitalization, reclassification, binding share exchange or other similar
transaction, (iv) any acquisition, lease, exchange, transfer, disposition
(including by way of spin-off or distribution) of assets (including any capital
stock or other ownership interests in subsidiaries) or other similar event by
the Issuer or any of its subsidiaries where the aggregate consideration
transferable or receivable by or to the company or its subsidiaries exceeds 15%
of the market capitalization of the Issuer and (v) any transaction in which the
Issuer or its board of directors has a legal obligation to make a recommendation
to its shareholders in respect of such transaction (whether pursuant to Rule
14e-2 under the Exchange Act or otherwise).
 
“Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction, (ii) an announcement that the Issuer or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent may result in an Acquisition Transaction or (v) any
announcement of any change or amendment to any previous Acquisition Transaction
Announcement (including any announcement of the abandonment of any such
previously announced Acquisition Transaction, agreement, letter of intent,
understanding or intention).  Announcements as used in the definition of
Acquisition Transaction Announcement refer to any public announcement made by
the Issuer, the Company or any of their affiliates and any bona fide public
announcement made by any other party or potential party to an Acquisition
Transaction or potential Acquisition Transaction.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Additional Purchase Period” means, in the case that the Settlement Amount is
less than zero, the period commencing on the Relevant Day immediately following
the last day of the Averaging Period (or, in the event that the Seller
designates an Accelerated End Date pursuant to, and as defined in, the Cover
Letter, commencing on the third Relevant Day immediately following the date of
such designation) and ending on a Relevant Day determined by the Seller in good
faith and in its reasonable discretion necessary to permit Seller to acquire any
shares of Common Stock required to close out any remaining open stock borrow
maintained in connection with its delivery of the Initial Shares by notice to
the Company on or prior to the first day of the Additional Purchase Period;
provided that, without limiting the generality of Section 3(c), if the Share
Amount for any Relevant Day in the Additional Purchase Period would exceed the
number of shares of Common Stock that the Issuer could have purchased on such
Relevant Day in compliance with the conditions set forth in Rule 10b-18, then
the Calculation Agent may extend the Additional Purchase Period in a manner
intended to result in adjusted Share Amounts that do not exceed such Rule 10b-18
compliant number of shares of Common Stock, and adjust any Share Amounts as
appropriate to reflect such extension. The Seller shall notify the Company of
any such extension as soon as reasonably practicable, but in no event later than
the date that would have been the last Relevant Day of the Additional Purchase
Period prior to such extension.  For the avoidance of doubt, if the Settlement
Amount is greater than zero, there will be no Additional Purchase Period.
 
“Agreement” has the meaning specified in Section 1.
 
“Average Purchase Price” means the arithmetic average of the Daily Average
Prices for all Relevant Days during the Averaging Period.
 
“Averaging Period” has the meaning specified in the Cover Letter.
 
“Calculation Agent” has the meaning specified in the Cover Letter.
 
“Cash Settlement Amount” means the absolute value of the Settlement Amount
multiplied by the Cash Settlement Price.
 
“Cash Settlement Price” means the arithmetic average of the Daily Average Prices
for all Relevant Days during the Additional Purchase Period.
 
“Common Stock” has the meaning specified in Section 1.
 
“Company” has the meaning specified in Section 1.
 
“Company Bankruptcy” means the Company (i) is dissolved (other than pursuant to
a consolidation, amalgamation or merger); (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due; (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors; (iv)(A) institutes or has
instituted against it, by a regulator, supervisor or any similar official with
primary insolvency, rehabilitative or regulatory jurisdiction over it in the
jurisdiction of its incorporation or organisation or the jurisdiction of its
head or home office, a proceeding seeking a judgment of insolvency or bankruptcy
or any other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation by it or such regulator, supervisor or similar official, or (B) has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and such proceeding or petition is instituted or
presented by a person or entity not described in clause (A) above and is not
dismissed, discharged, stayed or restrained in each case within 15 days of the
institution or presentation thereof; (v) has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (vi) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian, examiner or other similar official for it or for all or
substantially all its assets; (vii) has a secured party take possession of all
or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets; (viii) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (i) to (vii) above
(inclusive); or (ix) takes any action indicating its consent to, approval of, or
acquiescence in, any of the foregoing acts.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
“Company Election Notice” has the meaning specified in Section 5(a).
 
“Cover Letter” has the meaning specified in Section 1.
 
“Daily Average Price” means, (i) for any Relevant Day in the Averaging Period,
the Reported VWAP for such Trading Day plus the Premium to VWAP or (ii) for any
Relevant Day in the Additional Purchase Period, the Reported VWAP for such
Relevant Day.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Extraordinary Dividend” has the meaning specified in Section 7(c).
 
“Federal Funds Rate” means, for any day, the rate on such day for Federal Funds,
as published by Bloomberg and found by pressing the following letters “FEDSOPEN”
followed by pressing the <Index> key and pressing the following letters “HP”
followed by pressing the <Go> key; provided that if any such day is not a New
York Banking Day, the Federal Funds Rate for such day shall be the Federal Funds
Rate for the immediately preceding New York Banking Day.
 
“Initial Shares” has the meaning specified in the Cover Letter.
 
“Internal Equity Transaction” means any transaction between any Issuer Entities
relating to the Common Stock, including without limitation derivatives such as
equity hedges; provided that such transaction does not include or result in,
directly or indirectly, the purchase or sale of Common Stock in the public
market.
 
“ISDA Definitions” means the 2002 ISDA Equity Derivatives Definitions, as
published by the International Swaps and Derivatives Association, Inc.  For
purposes of all references to the ISDA Definitions, the Issuer is the Issuer and
the Shares are shares of Common Stock.
 
“Issuer” has the meaning specified in Section 1.
 
“Issuer Entity” means the Issuer, the Company and each other subsidiary of the
Issuer.
 
“Make-Whole Payment Shares” has the meaning specified in Section 5(c).
 
“Maximum Deliverable Number” means the number of Initial Shares multiplied by
two, subject to adjustment pursuant to Section 7(d).
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
“Merger Event” has the meaning specified in the ISDA Definitions.  For purposes
of the definition of Merger Event in the ISDA Definitions, the final Valuation
Date shall be deemed to be the Scheduled Last Averaging Date.
 
“Moody’s” has the meaning specified in Section 9.
 
“New York Banking Day” means any day except for a Saturday, Sunday or a day on
which the Federal Reserve Bank of New York is closed.
 
“NYSE” means the New York Stock Exchange or any successor.
 
“Other Transaction” has the meaning specified in Section 4.
 
“Payment Shares” means Registered Payment Shares, Restricted Payment Shares or
Make-Whole Payment Shares.
 
“Potential Adjustment Event” has the meaning specified in the ISDA Definitions;
provided that clauses (iii) and (vii) of such definition are deleted; and
provided, further, that any Other Transaction shall be deemed not to be a
Potential Adjustment Event.
 
“Premium to VWAP” has the meaning specified in the Cover Letter.
 
“Private Placement Agreement” has the meaning specified in Section 6(b)(iii).
 
“Prospectus” has the meaning specified in Section 6(a)(i).
 
“Purchase Completion Date” means, if the Settlement Amount is greater than zero,
the last day of the Averaging Period or, if the Settlement Amount is less than
zero, the last day of the Additional Purchase Period.
 
“Purchase Date” has the meaning specified in the Cover Letter.
 
“Purchase Price” has the meaning specified in the Cover Letter.
 
“Registered Payment Shares” has the meaning specified in Section 5(a)(ii).
 
“Registered Share Daily Average Price” means, for any Trading Day, the dollar
volume weighted average price per share of Common Stock for that Trading Day as
reported on Bloomberg Page “JNJ <Equity> AQR” (or any successor thereto), or, in
the event such price is not so reported on such Trading Day for any reason, as
reasonably determined by the Calculation Agent; provided that, in the event the
Calculation Agent determines pursuant to “Trading Day” below that a Trading Day
during the Valuation Period is a Trading Day only in part, the Calculation Agent
shall determine the Registered Share Daily Average Price for such partial
Trading Day based on transactions in the Common Stock on such partial Trading
Day effected from the opening of trading on the NYSE until the occurrence of the
relevant disruption pursuant to (ii) or (iii) of the definition of “Trading Day”
and during the period from the end of the relevant disruption to the scheduled
close of trading on the NYSE (or, if the nature of the relevant disruption is
such that it does not occur or end in a binary fashion, then the Calculation
Agent shall determine the Registered Share Daily Average Price for such partial
Trading Day based on transactions in the Common Stock on such partial Trading
Day taking into account the nature and duration of such disruption), and shall
adjust any Valuation Fraction correspondingly.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
“Registration Statement” has the meaning specified in Section 6(a)(i).
 
“Regulation M” means Regulation M under the Exchange Act.
 
“Relevant Day” means each Scheduled Relevant Day that is a Trading Day.
 
“Relevant Period” means the period beginning on the first day of the Averaging
Period and ending on the Relevant Period End Date.
 
“Relevant Period End Date” means (i) if the Settlement Amount is greater than
zero, the earlier of (A) the Scheduled Last Averaging Date and (B) the date two
Relevant Days immediately following the Purchase Completion Date, or (ii) if the
Settlement Amount is less than zero, the Purchase Completion Date.
 
“Remaining Scheduled Days” means the scheduled number of Relevant Days remaining
until the Scheduled Last Averaging Date or in the Additional Purchase Period as
of the time of any suspension of the Averaging Period or the Additional Purchase
Period, as the case may be.
 
“Reported VWAP” means, for any Trading Day, the Rule 10b-18 dollar volume
weighted average price per share of Common Stock for that Trading Day as
reported on Bloomberg Page “JNJ <Equity> AQR SEC” (or any successor thereto),
or, in the event such price is not so reported on such Trading Day for any
reason, as reasonably determined by the Calculation Agent; provided that, in the
event the Calculation Agent determines pursuant to “Trading Day” below that a
Trading Day during the Averaging Period or Additional Purchase Period is a
Trading Day only in part, the Calculation Agent shall determine the Reported
VWAP for such partial Trading Day based on Rule 10b-18 eligible transactions in
the Common Stock on such partial Trading Day effected from the opening of
trading on the NYSE until the occurrence of the relevant disruption pursuant to
(ii) or (iii) of the definition of “Trading Day” and during the period from the
end of the relevant disruption to, but excluding, the last ten minutes prior to
the scheduled close of trading on the NYSE (or, if the nature of the relevant
disruption is such that it does not occur or end in a binary fashion, then the
Calculation Agent shall determine the Reported VWAP for such partial Trading Day
based on Rule 10b-18 eligible transactions in the Common Stock on such partial
Trading Day taking into account the nature and duration of such disruption),
and, if such partial Trading Day is during the Averaging Period, shall base the
Average Purchase Price on an appropriately weighted average instead of the
arithmetic average or, if such partial Trading Day is during the Additional
Purchase Period, shall base the Cash Settlement Price on an appropriately
weighted average instead of the arithmetic average.
 
“Requirements” has the meaning specified in Section 3(c).
 
“Restricted Contact Personnel” has the meaning specified in the Cover Letter.
 
“Restricted Payment Shares” has the meaning specified in Section 5(a)(ii).
 
“Restricted Share Amount” means the quotient of (i) the Cash Settlement Amount
divided by (ii) the Restricted Share Value of a Restricted Payment Share.
 
“Restricted Share Value” means, with respect to any Restricted Payment Shares or
Make-Whole Payment Shares, 97% of the value thereof per share to the Seller,
determined by the Calculation Agent by commercially reasonable means.
 
“Rule 10b-18” means Rule 10b-18 under the Exchange Act.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
“S&P” has the meaning specified in Section 9.
 
“Scheduled Last Averaging Date” means the scheduled last Relevant Day of the
Averaging Period, without regard to the Seller’s right to accelerate the last
day of the Averaging Period as provided in the Cover Letter.
 
“Scheduled Relevant Day” has the meaning specified in the Cover Letter.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Seller” has the meaning specified in Section 1.
 
“Seller’s Broker-Dealer Entity” means the entity, if any, specified as such in
the Cover Letter.
 
“Settlement Amount” means a number of Shares of Common Stock equal to the number
of Settlement Shares minus the number of Initial Shares.
 
“Settlement Balance” has the meaning specified in Section 5(c).
 
“Settlement Day” means any day that is not a Saturday, a Sunday or a day on
which banking institutions or trust companies in The City of New York are
authorized or obligated by law or executive order to close.  A Settlement Day
“corresponds” to a Trading Day (including, without limitation, the Purchase
Completion Date) if it is the day for settlement of regular way transactions for
equity securities entered into on the NYSE on that Trading Day.
 
“Settlement Shares” means a number of shares of Common Stock equal to the
Purchase Price divided by the Average Purchase Price.
 
“Share Amount” means, for any Relevant Day in the Additional Purchase Period,
the product of (i) the Valuation Fraction multiplied by (ii) the absolute value
of the Settlement Amount or, for any Relevant Day in the Valuation Period, the
quotient of (i) the product of (A) the Valuation Fraction multiplied by (B) the
Cash Settlement Amount, divided by (ii) 99% of the Registered Share Daily
Average Price for that Relevant Day.
 
“Share Settlement” means any settlement pursuant to Section 5(a)(ii)(A) or
Section 5(a)(ii)(B).
 
“Tender Offer” has the meaning specified in the ISDA Definitions; provided,
however, that the reference to “10%” in the definition of such term is replaced
by “50%”.
 
“Termination Price Event” means that the closing price per share of the Common
Stock on the NYSE for any two consecutive Trading Days is less than $[***].
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
“Trading Day” means any day (i) other than a Saturday, a Sunday, a day on which
the NYSE is not open for business, July 3, 2012, November 23, 2012, December 24,
2012, July 3, 2013, November 29, 2013 or December 24, 2013, (ii) during which
trading in the Common Stock on the NYSE has not been suspended and (iii) during
which there has not been, in the Calculation Agent’s good faith judgment, a
material limitation in the trading of Common Stock on the NYSE or any other
exchange, electronic communication network or quotation system in the United
States where material trading in the Common Stock occurs; provided that,
notwithstanding anything to the contrary in the Agreement, if any of the events
enumerated in (ii) or (iii) above occurs during the Averaging Period, the
Additional Purchase Period or the Valuation Period, the Calculation Agent shall,
if appropriate in light of the time or times during the regular trading day that
such event occurred and was continuing, either determine that such date is a
Trading Day only in part, in which case the Calculation Agent shall make such
adjustments as provided for under “Reported VWAP” or “Registered Share Daily
Average Price” above, or determine that such date is not a Trading Day.  If the
Calculation Agent determines that such date is not a Trading Day and such date
falls during the Averaging Period, the Additional Purchase Period or the
Valuation Period, then the Calculation Agent shall postpone the Scheduled Last
Averaging Date or extend the Additional Purchase Period or Valuation Period, as
the case may be, in each case, by one additional Relevant Day.  The Seller shall
notify the Company of any such extension as soon as reasonably practicable, but
in no event later than the date that would have been the scheduled last Relevant
Day of the Averaging Period, Additional Purchase Period or Valuation Period, as
applicable, prior to such extension.  For the avoidance of doubt, if the Seller
suspends the Averaging Period, the Additional Purchase Period or the Valuation
Period for an entire day pursuant to Section 3(c), such day shall not be
considered a Trading Day.
 
“Transfer Agreement” has the meaning specified in Section 6(a)(iv).
 
“Valuation Fraction” means a fraction, the numerator of which is one and the
denominator of which is the number of Relevant Days in the Additional Purchase
Period or the Valuation Period, as applicable.
 
“Valuation Period” means, in the case of any Share Settlement, the period
commencing on the Relevant Day immediately following the Purchase Completion
Date and ending on a Relevant Day determined by the Seller in its good faith
reasonable discretion by notice to the Company on or prior to the first day of
the Valuation Period.
 
SECTION 3.  Seller Purchases.
 
(a)      The Initial Shares may be sold short to the Company.  It is understood
that on any Relevant Day during the Averaging Period and any Additional Purchase
Period the Seller may purchase shares of Common Stock in connection with the
Agreement, which shares may be used to cover all or a portion of such short
sale.  Such purchases will be conducted independently of the Company. The timing
of such purchases by the Seller, the number of shares purchased by the Seller on
any day, the price paid per share of Common Stock pursuant to such purchases and
the manner in which such purchases are made, including without limitation
whether such purchases are made on any securities exchange or privately, shall
be within the absolute discretion of the Seller. From and including the
Averaging Period Start Date to and including the earlier of (i) the Other Bank
Completion Date (as defined in the Cover Letter) or (ii) the Relevant Period End
Date or, if the Settlement Amount is less than zero, the last day of the
Valuation Period, the Seller shall not purchase any shares of Common Stock or
enter into any transactions that, in whole or in part, have the effect of giving
the Seller “long” economic exposure to the Common Stock in connection with the
transactions contemplated by the Agreement on any Trading Day that is not a
Relevant Day; provided that the Seller shall be permitted on any day to exercise
listed options relating to shares of Common Stock or deliver or receive shares
of Common upon exercise of listed options relating to shares of Common Stock, in
either case so long as such options were purchased or written in compliance with
this sentence.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
(b)      It is the intent of the parties that this transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act, and the parties
agree that the Agreement shall be interpreted to comply with the requirements of
Rule 10b5-1(c), and neither the Seller nor the Company shall take any action
that results in this transaction not so complying with such requirements;
provided that nothing herein shall be interpreted as making the Seller
responsible for any failure by the Company to comply with the requirements of
Rule 10b5-1(c).  Without limiting the generality of the preceding sentence, the
Company acknowledges and agrees that (A) the Company does not have, and shall
not attempt to exercise, any influence over how, when or whether the Seller
effects any purchases of Common Stock in connection with the Agreement, (B) from
and including the date of the Agreement to and including the last Settlement Day
under the Agreement, neither the Company nor its officers or employees shall,
directly or indirectly, communicate any material nonpublic information regarding
the Issuer or the Common Stock to, or otherwise influence the trading decisions
of, any Restricted Contact Personnel, (C) the Company is entering into the
Agreement and the transactions contemplated by the Agreement in good faith and
not as part of a plan or scheme to evade compliance with federal securities laws
including, without limitation, Rule 10b-5 promulgated under the Exchange Act and
(D) the Company will not alter or deviate from the Agreement or enter into or
alter a corresponding hedging transaction with respect to the Common Stock and
will otherwise comply with Rule 10b5-1(c)(1)(i)(C).
 
(c)      In the event that the Seller, in its good faith discretion, determines
that it is appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by the Seller but so long as such requirements, policies or procedures
are generally applicable to transactions similar to the Agreement, and including
without limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and Regulation 14E
under the Exchange Act, and Regulation M, collectively, the “Requirements”), for
the Seller to refrain from purchasing Common Stock or to purchase fewer than the
number of shares of Common Stock that the Seller would otherwise purchase on any
Relevant Day during the Averaging Period or, if the Settlement Amount is less
than zero, the Additional Purchase Period, then the Seller may, in its
discretion, elect that the Averaging Period or the Additional Purchase Period,
as the case may be, be extended or suspended and extended as appropriate with
regard to any Requirements.  If the Seller extends the Averaging Period or the
Additional Purchase Period pursuant to this Section 3(c) without suspending such
period, the Seller shall as soon as reasonably practicable, and in no event
later than 4:30 p.m., New York City time, on the Scheduled Relevant Day
immediately preceding the date that would have been the Scheduled Last Averaging
Date or the last Relevant Day of the Additional Purchase Period, as the case may
be, without extension, notify the Company of such extension and of the new
Scheduled Last Averaging Date or the new scheduled last Relevant Day of the
Additional Purchase Period, as applicable.  If the Seller suspends the Averaging
Period or the Additional Purchase Period, the Seller shall notify the Company no
later than 4:30 p.m., New York City time, on the date of such suspension.  At
the end of such suspension the Seller shall determine the number of Relevant
Days remaining until the Scheduled Last Averaging Date or in the Additional
Purchase Period, as the case may be, which number shall not exceed the Remaining
Scheduled Days as of the time of such suspension.  The Seller shall notify the
Company as soon as reasonably practicable, but in no event later than the
Relevant Day immediately following the end of such suspension, of the new
Scheduled Last Averaging Date or the new scheduled last Relevant Day of the
Additional Purchase Period, as applicable.  To the extent such disclosure is
consistent with any applicable legal, regulatory or self-regulatory requirements
or related policies and procedures (whether or not such requirements, policies
or procedures are imposed by law or have been voluntarily adopted by the Seller
but so long as such requirements, policies or procedures are generally
applicable to transactions similar to the Agreement, and including without
limitation Rule 10b-5), the Seller shall provide, together with any notice of
suspension or extension pursuant to this Section 3(c), an explanation of the
reasons therefor.
 
(d)      The Company agrees that neither the Company nor any of its affiliates
or agents shall take any action that would cause Regulation M to be applicable
to any purchases of Common Stock, or any security for which the Common Stock is
a reference security (as defined in Regulation M), by the Issuer or any of its
affiliated purchasers (as defined in Regulation M) during the Relevant Period,
unless the Company or its affiliate has provided written notice to the Seller of
a planned “distribution” (as defined in Regulation M) of Common Stock or any
security for which Common Stock is a reference security not later than the
opening of trading on the first day of the relevant “restricted period” (as
defined in Regulation M).  The Company acknowledges that any such notice may
cause the Averaging Period or the Additional Purchase Period, as the case may
be, to be suspended pursuant to Section 3(c).  Accordingly, the Company
acknowledges that its or such affiliate’s actions in relation to any such
announcement or transaction must comply with the standards set forth in Section
3(b) and represents that it will not be aware of material non-public information
at the time it provides such notice to the Seller.
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
(e)      The Company acknowledges that any public announcement (as defined in
Rule 165(f) under the Securities Act) of any merger, acquisition, or similar
transaction involving a recapitalization relating to the Issuer (other than any
such transaction in which the consideration consists solely of cash and there is
no valuation period) may cause the Averaging Period or the Additional Purchase
Period, as the case may be, to be suspended pursuant to Section
3(c).  Accordingly, the Company acknowledges that its or any affiliate’s actions
in relation to any such announcement or transaction must comply with the
standards set forth in Section 3(b) and represents that it will not be aware of
material non-public information on the date of any such announcement.
 
SECTION 4.  Company Purchases.
 
On any Trading Day during the Relevant Period, without the prior written consent
of the Seller, the Company shall not directly or indirectly (including, without
limitation, by means of a cash-settled or other derivative instrument) purchase,
offer to purchase, place any bid or limit order that would effect a purchase of,
or commence any tender offer relating to, any shares of Common Stock (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable for shares of Common Stock except as contemplated in Section 17
below; provided that the Company may enter into an accelerated share repurchase
transaction substantially identical to the transactions contemplated by the
Agreement with another dealer on the date hereof (an “Other Transaction”) so
long as no “Relevant Day” under such Other Transaction is a Relevant Day under
the Agreement.  The Seller acknowledges and agrees that nothing in the Agreement
shall (i) prohibit any purchases effected by or for an issuer “plan” by an
“agent independent of the issuer” (each as defined in Rule 10b-18), (ii) limit
the Company’s or any Issuer Entity’s ability to withhold shares of Common Stock
to cover tax liabilities associated with equity transactions by such a plan or
(iii) otherwise restrict the Company’s or any Issuer Entity’s ability to
repurchase shares of Common Stock under privately negotiated transactions with
any of its employees, officers, directors or affiliates, so long as, in the case
of clause (i), (ii) or (iii) of this sentence, any such purchase, withholding or
repurchase does not constitute a “Rule 10b-18 purchase” (as defined in Rule
10b-18) .
 
SECTION 5.  Settlement.
 
(a)      After the last day of the Averaging Period,
 
(i)      if the Settlement Amount is greater than zero the Seller shall transfer
to the Company, for no additional consideration, a number of shares of Common
Stock equal to the Settlement Amount on the third Trading Day following the
Purchase Completion Date, or
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
(ii)      if the Settlement Amount is less than zero and the Company has elected
to:
 
(A)     deliver Registered Payment Shares, the Company shall transfer to the
Seller, for no additional consideration, a number of shares of Common Stock,
which will be registered for resale in the manner set forth in Section 6(a),
equal to the sum of the Share Amounts for each of the Relevant Days in the
Valuation Period (the “Registered Payment Shares”) in the manner provided in
Section 5(b),
 
(B)      deliver Restricted Payment Shares, the Company shall transfer to the
Seller, for no additional consideration, a number of shares of Common Stock,
which will not be registered for resale, equal to the Restricted Share Amount
(the “Restricted Payment Shares”) on the Settlement Day corresponding to the
Purchase Completion Date in the manner provided in Section 5(b), and any
Make-Whole Payment Shares as provided in Section 5(c), or
 
(C)      make a cash payment, the Company shall make a cash payment to the
Seller in immediately available funds in an amount equal to the Cash Settlement
Amount on the third Trading Day following the Purchase Completion Date.
 
If the Settlement Amount is less than zero, then no later than 8:00 p.m. New
York City time on the last day of the Averaging Period (or, in the event that
the Seller designates an Accelerated End Date pursuant to, and as defined in,
the Cover Letter, no later than 9:00 a.m., New York City time, on the scheduled
Trading Day immediately following the date of such designation), the Company
shall specify in a notice to the Seller substantially in the form set forth in
Appendix A hereto (the “Company Election Notice”) the Company’s election for the
Company to deliver Registered Payment Shares, to deliver Restricted Payment
Shares or to make a cash payment.  Once made, such election will be
irrevocable.  If the Company fails to make such an election by the election
deadline, the Company shall have been deemed to have elected to make a cash
payment.  If the Company elects to deliver Registered Payment Shares or
Restricted Payment Shares pursuant to this Section 5(a)(ii), the Calculation
Agent shall have the right to adjust the Cash Settlement Amount to compensate
the Seller for its cost of funds at the Federal Funds Rate plus 10 basis points
during the Valuation Period.
 
(b)      Delivery of Registered Payment Shares or Restricted Payment Shares
shall be made as follows:
 
(i)      if Registered Payment Shares are to be transferred to the Seller, on
each Settlement Day corresponding to each Relevant Day in the Valuation Period,
the Company shall deliver to the Seller a number of Registered Payment Shares
equal to the Share Amount for such Relevant Day, and if the Share Amount for any
Relevant Day during the Valuation Period includes fractional shares, in lieu of
delivering the fractional shares, the Company shall deliver cash to the Seller
in an amount based on the closing price of the Common Stock on the NYSE on that
Relevant Day, and
 
(ii)      if Restricted Payment Shares are to be transferred to the Seller, on
the Settlement Day corresponding to the Purchase Completion Date, the Company
shall deliver to the Seller a number of Restricted Payment Shares equal to the
Restricted Share Amount, and the Company shall deliver any additional Make-Whole
Payment Shares as provided in Section 5(c).
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
(c)      If Restricted Payment Shares are delivered in accordance with Section
5(b)(ii), on the Purchase Completion Date a balance (the “Settlement Balance”)
shall be established with an initial balance equal to the Cash Settlement
Amount.  Following the delivery of Restricted Payment Shares or any Make-Whole
Payment Shares, the Seller shall sell all such Restricted Payment Shares or
Make-Whole Payment Shares in a commercially reasonable manner during the
Valuation Period.  At the end of each Trading Day upon which sales have been
made, the Settlement Balance shall be reduced by an amount equal to 97% of the
aggregate proceeds received by the Seller upon the sale of such Restricted
Payment Shares or Make-Whole Payment Shares.  If, on any Trading Day, all
Restricted Payment Shares and Make-Whole Payment Shares have been sold and the
Settlement Balance has not been reduced to zero, the Company shall (i) deliver
to the Seller or as directed by the Seller on the Settlement Day corresponding
to such Trading Day an additional number of Shares (the “Make-Whole Payment
Shares”) equal to (x) the Settlement Balance as of such Trading Day divided by
(y) the Restricted Share Value of the Make-Whole Payment Shares or (ii) promptly
deliver to the Seller cash in an amount equal to the then remaining Settlement
Balance.  This provision shall be applied successively until either the
Settlement Balance is reduced to zero or the aggregate number of Restricted
Payment Shares and Make-Whole Payment Shares equals the Maximum Deliverable
Number.  If the Settlement Balance has been reduced to zero prior to the sale of
all Restricted Payment Shares and Make-Whole Payment Shares that have been
delivered to the Seller, the Seller shall return any unsold Restricted Payment
Shares and Make-Whole Payment Shares to the Company.
 
SECTION 6.  Payment Shares.
 
(a)      The Company may only deliver Registered Payment Shares pursuant to
Section 5(a)(ii)(A) subject to satisfaction of the following conditions:
 
(i)      a registration statement covering public resale of the Registered
Payment Shares by the Seller and complying with the requirements of the
Securities Act (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and shall have
become effective on or prior to the Purchase Completion Date, and no stop order
shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Payment Shares (including any prospectus
supplement thereto, the “Prospectus”) shall have been delivered to the Seller,
in such quantities as the Seller shall reasonably have requested, on or prior to
the Purchase Completion Date;
 
(ii)      the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to the Seller;
 
(iii)     the Seller and its agents, including the Seller’s Broker-Dealer
Entity, if any, shall have been afforded a commercially reasonable opportunity
to conduct a due diligence investigation with respect to the Issuer customary in
scope for underwritten offerings of equity securities of comparable issuers and
the results of such investigation are satisfactory to the Seller, in its
discretion; and
 
(iv)     as of the Purchase Completion Date, an agreement (the “Transfer
Agreement”) shall have been entered into among the Seller, the Company and the
Issuer in connection with the public resale of the Registered Payment Shares by
the Seller substantially similar to underwriting agreements customary for
underwritten offerings of equity securities of comparable issuers, in form and
substance commercially reasonably satisfactory to the Seller, which Transfer
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating to the indemnification
of, and contribution in connection with the liability of, the Seller and its
affiliates.
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
If the Settlement Amount is less than zero and the Company has elected to
deliver Registered Payment Shares and any of the above conditions is not
satisfied as of the Purchase Completion Date, the Company shall, in lieu of
delivery of Registered Payment Shares, either (x) make a cash payment to the
Seller in immediately available funds in an amount equal to the Cash Settlement
Amount on the second Trading Day following the Purchase Completion Date and
shall reimburse the Seller for all reasonable, documented out-of-pocket expenses
it has incurred in connection with due diligence and otherwise in connection
with the anticipated delivery of the Registered Payment Shares, including,
without limitation, the reasonable fees and expenses of outside counsel to the
Seller incurred in connection thereof or (y) deliver Restricted Payment Shares
pursuant to Section 5(a)(ii)(B) and Make-Whole Payment Shares pursuant to
Section 5(c), in which case the Calculation Agent may make appropriate
adjustments to the settlement terms to compensate the Seller for all reasonable,
documented out-of-pocket expenses it has incurred in connection with due
diligence and otherwise in connection with the anticipated delivery of the
Registered Payment Shares, including, without limitation, the reasonable fees
and expenses of outside counsel to the Seller incurred in connection thereof.
 
(b)      If the Company elects to deliver Restricted Payment Shares pursuant to
Section 5(a)(ii)(B) and Make-Whole Payment Shares pursuant to Section 5(c),
then:
 
(i)      all Restricted Payment Shares and Make-Whole Payment Shares shall be
delivered to the Seller (or any affiliate of the Seller designated by the
Seller) pursuant to the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof;
 
(ii)      The Seller’s Broker-Dealer Entity, if any, the Seller and any
potential purchaser of any such shares from the Seller (or any affiliate of the
Seller designated by the Seller) identified by the Seller’s Broker-Dealer
Entity, if any, or the Seller shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to the Issuer
customary in scope for private placements of equity securities and the results
of such investigation are reasonably satisfactory to such person, in its
discretion; and
 
(iii)       the Company and the Issuer shall enter into an agreement (a “Private
Placement Agreement”) with the Seller (or any affiliate of the Seller designated
by the Seller) in connection with the private placement of such shares by the
Company to the Seller (or any such affiliate) and the private resale of such
shares by the Seller (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities of comparable issuers, in form and substance commercially reasonably
satisfactory to the Seller or such affiliate, which Private Placement Agreement
shall include, without limitation, provisions substantially similar to those
contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, the
Seller and its affiliates, and shall provide for the payment by the Company of
all reasonable, documented out-of-pocket expenses in connection with such
resale, including all reasonable fees and expenses of counsel for the Seller,
and shall contain representations, warranties and agreements of the Issuer and
the Company reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales.
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
For the avoidance of doubt nothing in this Section 6(b) shall be read as
requiring the Company to deliver cash in respect of the settlement of the
transactions contemplated by the Agreement.
 
(c)      If the Company elects to deliver Restricted Payment Shares pursuant to
Section 5(a)(ii)(B) above, the Company shall not take or cause to be taken any
action that would make unavailable either (i) the exemption set forth in Section
4(2) of the Securities Act for the sale of any Restricted Payment Shares or
Make-Whole Payment Shares by the Company to the Seller or (ii) an exemption from
the registration requirements of the Securities Act reasonably acceptable to the
Seller for resales of Restricted Payment Shares and Make-Whole Payment Shares by
the Seller.
 
(d)      Notwithstanding the provisions of Section 5(a) above, if the Company
has elected to deliver any Payment Shares hereunder, the Company shall not be
required to deliver more than the Maximum Deliverable Number of shares of Common
Stock as Payment Shares hereunder.
 
SECTION 7.  Adjustment of Terms.
 
(a)      In the event (i) of any of the following events involving the Issuer or
the Common Stock: bankruptcy, insolvency, reorganization pursuant to Title 11 of
the United States Code, Merger Event, Tender Offer, Potential Adjustment Event
or Acquisition Transaction Announcement, (ii) the Scheduled Last Averaging Date
is extended or postponed or the Averaging Period is suspended pursuant to the
terms of the Agreement, (iii) the Seller determines, in its good faith
reasonable discretion, that, after using its reasonable best efforts, the Seller
is unable or it is impracticable to establish, re-establish, substitute or
maintain a hedge of the Seller’s position on commercially reasonable terms in
respect of the transactions contemplated by the Agreement or (iv) the Seller
determines, in its good faith reasonable discretion, that, after using its
reasonable best efforts, it is unable, for reasons other than a deterioration in
its creditworthiness, to borrow or maintain borrowings, on commercially
reasonable terms, of the total number of shares of Common Stock it reasonably
determines necessary to hedge its position in respect of the transactions
contemplated by the Agreement at an average rebate rate greater than or equal to
the Federal Funds Rate minus 35 basis points, then, in each case, the Scheduled
Last Averaging Date, any Daily Average Price, the Settlement Amount and the Cash
Settlement Amount, if any, shall be subject to adjustment by the Calculation
Agent as in the exercise of its good faith judgment it deems appropriate under
the circumstances to preserve the fair value of the Agreement to the Seller
prior to the occurrence of such event.  For the avoidance of doubt, in using
reasonable best efforts as contemplated by clauses (iii) and (iv) of the
immediately preceding sentence, the Seller shall act in good faith and in
accordance with its then current policies, practices and procedures (including
without limitation any policies, practices or procedures relating to
counterparty risk, market risk, reputational risk, credit, documentation, legal,
regulatory capital, compliance and collateral), and shall not be required to
enter into any securities lending transaction or hedging transaction or transact
with any potential securities lender or hedging counterparty if such transaction
would not be in accordance with such policies, practices and procedures, and the
Seller shall not be responsible for the acts or omissions of any third parties,
including any transfer agent, custodian, stock lender, hedging counterparty or
clearance system, or of the Issuer, the Company or any affiliate or agent of the
Issuer or the Company.  For the avoidance of doubt, no such adjustment shall
result in an obligation of the Company to make a cash payment to the Seller, it
being understood that such adjustment may be reflected in the cash amount
payable at the Company’s election pursuant to Section 5(a)(ii)(C).
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
(b)      Notwithstanding the authority provided to the Calculation Agent in
subsection (a) of this Section 7, in the event of a corporate event (such as
certain reorganizations, mergers, or other similar events) in which all holders
of Common Stock may receive consideration other than the common equity
securities of the continuing or surviving entity, the adjustments referred to in
such subsection shall permit the Company to satisfy its settlement obligations
hereunder by delivering the consideration received by holders of Common Stock
upon such corporate event, in such proportions as in the exercise of its good
faith judgment the Calculation Agent deems appropriate under the circumstances.
 
(c)      In the event that the Issuer declares or pays any Extraordinary
Dividend, a Termination Price Event occurs or a Company Bankruptcy occurs, the
Seller shall have the right in its discretion to accelerate the settlement of
the transactions contemplated by the Agreement by designating any Relevant Day
on or after the date of the declaration of such Extraordinary Dividend, the
occurrence of such Termination Price Event or the occurrence of such Company
Bankruptcy, as the case may be, as the “Acceleration Date”, in which event the
last day of the Averaging Period shall be accelerated to the Acceleration Date
(regardless of whether the Averaging Period Start Date or First Acceleration
Date has occurred prior to the Acceleration Date or whether the Acceleration
Date would otherwise occur during any Acceleration Blackout Period), and the
Average Purchase Price shall be determined as if the Daily Average Price for all
Relevant Days that were, but for such acceleration, scheduled to occur during
the Averaging Period on or after the Acceleration Date were the average per
share price obtained by the Calculation Agent from at least three experienced
third party market participants as the price at which such participant would
offer to sell to the Seller a block of shares of Common Stock (with such legal
or other restrictions as the Seller may in its reasonable judgment impose on
such participant relating to the acquisition of such block or, if such block may
be sold short to the Seller, the covering of such participant's resulting short
position) equal in number to the Seller’s theoretical net short position in
relation to the Agreement and the transactions contemplated thereby as of the
Acceleration Date, as determined in good faith by the Calculation Agent, with
such adjustments to such Average Purchase Price as the Calculation Agent shall
determine are appropriate to account for the effect of such acceleration on the
fair value of the transactions contemplated by the Agreement, and with the
Calculation Agent determining a commercially reasonable assumed last Relevant
Day of the Averaging Period to be used in making such calculation, which assumed
last Relevant Day shall be a day that could have been the last day of the
Averaging Period pursuant to the Cover Letter; provided that no adjustment shall
be made to account for any Extraordinary Dividend.  “Extraordinary Dividend”
means any dividend on the Common Stock with an ex-dividend date that occurs from
and including the date of the Cover Letter through and including the last day of
the Averaging Period, other than one ordinary cash dividend of $[***] per share
per calendar quarter with an ex-dividend date occurring on or after
[***],[***],[***],[***],[***] or [***], as applicable, during such calendar
quarter, it being understood and agreed that such dividend amount and dates have
not been approved by the board of directors of the Issuer and no assurance can
be given that such approval will be given by the board of directors of the
Issuer.
 
(d)      In the event that the Issuer effects a share split of the Common Stock,
the Maximum Deliverable Number shall be adjusted to equal (i) the Maximum
Deliverable Number prior to such adjustment multiplied by (ii) (x) the number of
shares of Common Stock outstanding immediately after the effective date of such
share split divided by (y) the number of shares of Common Stock outstanding
immediately prior to the effective date of such share split.
 
(e)      For the avoidance of doubt, in no event shall the Calculation Agent
have the right to adjust or modify the definition of Scheduled Relevant Day or
the duties of the Seller under Section 3(a) of this Schedule or, prior to
delivery of the Initial Shares to the Company pursuant to the Agreement, the
Initial Shares (other than to account for share dividends or share splits or
similar events).
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
SECTION 8.  Governing Law; Waiver of Jury Trial.
 
        (a)           THE AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK.  THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN THE BOROUGH OF
MANHATTAN, IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.
 
        (b)           EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO
TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THE AGREEMENT OR ANY TRANSACTION CONTEMPLATED THEREBY.
 
        (c)           The Company hereby appoints the Issuer as its agent for
service of process in any proceeding in any of the Federal and State courts
located in the Borough of Manhattan in connection with the Agreement.
 
SECTION 9.  Assignment and Transfer.
 
The rights and duties under the Agreement may not be assigned or transferred by
the Company or the Seller without the prior written consent of the other party;
provided that the Company or the Seller may assign any of such rights or duties
hereunder (a) in the case of an assignment or transfer by the Seller, to any
affiliate of the Seller with a rating or whose obligations are guaranteed,
pursuant to a guarantee in form and substance similar to guarantees generally
provided to counterparties in the Seller’s or its affiliate’s over-the-counter
derivatives business, by an affiliate with a rating for its long term, unsecured
and unsubordinated indebtedness of at least equal to or better than the better
of (i) BBB- by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”)
or Baa3 by Moody’s Investor Service, Inc. or its successor (“Moody’s”) or, if
either S&P or Moody’s ceases to rate such debt, at least an equivalent rating or
better by a substitute rating agency mutually agreed to by the Company and the
Seller and (ii) the rating of the Seller’s ultimate parent at the time of the
transfer or assignment and (b) in the case of an assignment or transfer by the
Company, to (i) any affiliate of the Company (other than the Issuer) whose
obligations are guaranteed by the Issuer pursuant to an agreement in the form of
the Guarantee (as defined in the Cover Letter) and by Janssen Pharmaceutical
pursuant to a full and unconditional guarantee of payment and performance in
form and substance reasonably acceptable to the Seller or (ii) the
Issuer.  Notwithstanding the foregoing, the prior written consent of the other
party shall be required if in the reasonable judgment of the non-assigning party
any such assignment or transfer would result in a material adverse impact on the
taxation of any payments or deliveries under the Agreement.
 
SECTION 10.  No Condition of Confidentiality.
 
The Seller and the Company hereby acknowledge and agree that, subject to Section
3(b), each of the Seller and Company has authorized the other to disclose every
aspect of the Agreement and the transactions contemplated thereby to any and all
persons, without limitation of any kind, and there are no express or implied
agreements, arrangements or understandings to the contrary, and each of the
Seller and the Company hereby waives any and all claims to any proprietary
rights with respect to the Agreement and the transactions contemplated thereby,
and each party authorizes the other to use any information that such other party
receives or has received with respect to the Agreement and the transactions
contemplated thereby in any manner.
 
 
 
24

--------------------------------------------------------------------------------

 
 
 
SECTION 11.  Calculations.
 
The Calculation Agent shall make all calculations in respect of the Agreement
acting in good faith and in a commercially reasonable manner and shall promptly
provide written notice of the same to the Company.  Upon receipt of a written
request from the Company, the Calculation Agent shall promptly (but in no event
later than within five (5) scheduled Trading Days from the receipt of such
request) provide to the Company a written explanation describing in reasonable
detail any determination made by it (including any quotations, market data or
information from internal sources used in making such calculations, but without
disclosing the Calculation Agent’s proprietary models or other information that
may be proprietary or confidential).
 
SECTION 12.  Acknowledgments, Representations, Warranties and Agreements.
 
(a)      The Company acknowledges and agrees that it is not relying, and has not
relied, upon the Seller or any affiliate of the Seller with respect to the
legal, accounting, tax or other implications of the Agreement and that it has
conducted its own analyses of the legal, accounting, tax and other implications
hereof.  The Company further acknowledges and agrees that neither the Seller nor
any affiliate of the Seller has acted as its advisor in any capacity in
connection with the Agreement or the transactions contemplated thereby.  The
Company is entering into the Agreement with a full understanding of all of the
terms and risks hereof (economic and otherwise), has adequate expertise in
financial matters to evaluate those terms and risks and is capable of assuming
(financially and otherwise) those risks. Without limiting the generality of the
foregoing, the Company acknowledges that the Seller is not making any
representations or warranties with respect to the treatment of the transactions
contemplated by the Agreement under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity.
 
(b)      The Company represents and warrants to the Seller that (i) it has all
corporate power and authority to enter into the Agreement and to consummate the
transactions contemplated thereby and (ii) the Agreement has been duly
authorized and validly executed and delivered by the Company and constitutes a
valid and legally binding obligation of the Company, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general equitable principles.
 
(c)      The Company agrees that if Payment Shares are delivered pursuant to
Section 5(a)(ii) or Section 5(c), such Payment Shares, when delivered, shall
have been duly authorized and shall be duly and validly issued, fully paid and
nonassessable and free of preemptive or similar rights, and such delivery shall
pass title thereto free and clear of any liens or encumbrances, other than liens
or encumbrances created by Seller or one of its affiliates.  The Seller agrees
that if shares of Common Stock are delivered pursuant to Section 5(a)(i), such
delivery shall pass title thereto free and clear of any liens or encumbrances,
other than liens or encumbrances created by the Company or one of its
affiliates.
 
(d)      The Company represents and warrants to the Seller that it is not
entering into the Agreement to facilitate a distribution of the Common Stock (or
any security convertible into or exchangeable for Common Stock) or in connection
with a future issuance of securities, other than in connection with the
Agreement and Plan of Merger among the Issuer, Samson Acquisition Corp. and
Synthes, Inc., dated as of April 26, 2011, and the transactions contemplated
therein or related thereto.
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
(e)      The Company represents and warrants to the Seller that it is not
entering into the Agreement to create actual or apparent trading activity in the
Common Stock (or any security convertible into or exchangeable for Common Stock)
or to raise or depress or otherwise manipulate the price of the Common Stock (or
any security convertible into or exchangeable for Common Stock), in any case for
the purpose of inducing the purchase or sale of any such securities by others.
 
(f)      The Company represents and warrants to the Seller on the Purchase Date
and agrees that on each day to and including the Relevant Period End Date (i)
its assets at their fair valuation exceed its liabilities, including contingent
liabilities, (ii) its capital is adequate to conduct its business and (iii) it
has the ability to pay its debts and obligations as such debts mature and does
not intend to, or does not believe that it will, incur debt beyond its ability
to pay as such debts mature.
 
(g)      The Company represents and warrants to the Seller that the execution
and delivery by the Company of, and the compliance by the Company with all of
the provisions of, the Agreement and the consummation of the transactions
therein contemplated will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, any material indenture,
mortgage, deed of trust, loan agreement or any other material agreement or
instrument to which the Company is a party or by which the Company is bound or
to which any of the property or assets of the Company is subject, nor will such
action result in any violation of the provisions of the constitutive documents
of the Company or any material statute or any material order, rule or regulation
of any court or governmental agency or body having jurisdiction over the Company
or any of its properties.  Without limiting the generality of the foregoing, the
Company represents and warrants to the Seller that all action, conditions and
things required by or advisable under the laws of Ireland to be taken, fulfilled
and done (including the passing of a special resolution and the completion of
the other “whitewash” formalities in respect of the Agreement pursuant to
section 60 of the Companies Act 1963 of Ireland) in order (i) to enable the
Company lawfully to enter into, exercise its rights and perform and comply with
its obligations under the Agreement, (ii) to ensure that those obligations are
legally binding and enforceable under Irish law and (iii) to make the Agreement
admissible in evidence in the Irish Courts have been duly taken, fulfilled and
done.
 
(h)      The Company represents and warrants to the Seller that no consent,
approval, authorization, order, registration, qualification or filing of or with
any court or governmental agency or body having jurisdiction over the Company or
any of its properties is required for the execution and delivery by the Company
of, and the compliance by the Company with all the terms of, the Agreement or
the consummation by the Company of the transactions contemplated thereby.
 
(i)      The Company represents and warrants to the Seller as of the date of the
Agreement and agrees that, as of the date, if any, that the Company delivers a
Company Election Notice to the Seller choosing Share Settlement, none of the
Company and its officers and directors is, or will be, as the case may be, aware
of any material nonpublic information regarding the Issuer or the Common Stock.
 
(j)      The Company represents and warrants to the Seller that the Company is
not, and after giving effect to the transactions contemplated by the Agreement,
will not be, an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
(k)      Each party represents and warrants to the other party that it is an
“eligible contract participant”, as such term is defined in Section 1a(12) of
the Commodity Exchange Act, as amended.
 
(l)      For the avoidance of doubt, the parties agree that the commissions
incorporated in the definitions of Restricted Share Amount and Restricted Share
Value and in Section 5(c) above are commercially reasonable fees for the
Seller’s or Seller’s Broker-Dealer Entity’s, as the case may be, activities in
connection with Settlement under Section 5.
 
(m)          The Seller represents and warrants to the Company that it has
implemented policies and procedures, taking into consideration the nature of its
business, designed to prevent individuals making investment decisions from
violating laws prohibiting trading on the basis of material non-public
information.
 
SECTION 13.  Acknowledgments and Agreements With Respect To Hedging and Market
Activity.
 
(a)      The Company acknowledges and agrees that, subject to Section 13(d):
 
(i)      During the term of the transactions contemplated by the Agreement, the
Seller and its affiliates may buy or sell shares of Common Stock or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to establish, adjust or unwind its hedge
position with respect to such transactions;
 
(ii)      The Seller and its affiliates may also be active in the market for the
Common Stock and derivatives linked to the Common Stock other than in connection
with hedging activities in relation to the transactions contemplated by the
Agreement, including acting as agent or as principal and for its own account or
on behalf of customers;
 
(iii)      The Seller shall make its own determination as to whether, when or in
what manner any hedging or market activities in the Issuer’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Daily Average Price, Reported VWAP
and/or Registered Share Daily Average Price, as applicable;
 
(iv)      Any market activities of the Seller and its affiliates with respect to
the Common Stock may affect the market price and volatility of the Common Stock,
as well as the Daily Average Price, Reported VWAP and/or Registered Share Daily
Average Price, as applicable, each in a manner that may be adverse to the
Company; and
 
(v)       The transactions contemplated by the Agreement is a derivative
transaction in which it has granted the Seller an option;  the Seller may
purchase or sell shares of Common Stock for its own account at an average price
that may be greater than, or less than, the price paid by the Company under the
terms of such transaction.
 
(b)      The Company:
 
(i)      is an “institutional account” as defined in FINRA Rule 4512(c); and
 
(ii)      is capable of evaluating investment risks independently with regard to
the Agreement, and will exercise independent judgment in evaluating the
recommendations of the Seller or its associated persons with regard to the
Agreement, unless it has otherwise notified the Seller in writing.
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
(c)      Each of the Company and the Seller agrees that Non-Reliance as set
forth in Section 13.1 of the ISDA Definitions, Agreements and Acknowledgments
Regarding Hedging Activities as set forth in Section 13.2 of the ISDA
Definitions and Additional Acknowledgments as set forth in Section 13.4 of the
ISDA Definitions shall be deemed to be Applicable to the transactions
contemplated by the Agreement as if the Agreement were a confirmation that was
governed by, and incorporated, such Sections of the ISDA Definitions.
 
(d)      Subject to Section 12(e), the Seller represents and agrees that it is
not entering into the Agreement, and will not purchase shares of Common Stock in
connection with the Agreement during the Averaging Period or, if applicable, the
Additional Purchase Period or otherwise, to create actual or apparent trading
activity in the Common Stock (or any security convertible into or exchangeable
for Common Stock) or to raise or depress or otherwise manipulate the price of
Common Stock (or any security convertible into or exchangeable for Common
Stock), in any case for the purpose of inducing the purchase or sale of any such
securities by others; it being understood that the Seller shall not be
responsible for reporting errors of the NYSE or third party reporting systems on
which it may be relying.
 
SECTION 14.  Designation of Affiliate for Transactions in Common Stock.
 
Notwithstanding any other provision in the Agreement to the contrary requiring
or allowing the Seller to purchase, sell, receive or deliver any shares of
Common Stock or other securities to or from the Company, the Seller may
designate any of its affiliates to purchase, sell, receive or deliver such
shares of Common Stock or other securities and otherwise to perform the Seller’s
obligations in respect of the Agreement and any such designee may assume such
obligations.  Such designation shall not relieve the Seller of any of its
obligations hereunder until such designee shall have indefeasibly performed the
obligations of the Seller hereunder, at which time the Seller shall be
discharged of such obligations to the extent of such performance.  The Seller
may assign the right to receive Settlement Shares to any third party who may
legally receive Settlement Shares.  The Seller hereby acknowledges that
notwithstanding any such designation hereunder, to the extent any of the
Seller’s obligations in respect of the Agreement are not completed by its
designee, the Seller shall be obligated to continue to perform or to cause any
other of its designees to perform in respect of such obligations.
 
SECTION 15.  No Collateral or Setoff.
 
Notwithstanding any provision of the Agreement or any other agreement between
the parties to the contrary, the obligations of the parties hereunder are not
secured by any collateral.  Obligations under the Agreement shall not be set off
by either party against any other obligations of the other party or that other
party’s affiliate, whether arising under the Agreement, under any other
agreement between the parties hereto by operation of law or otherwise.
 
SECTION 16.  Equity Rights.
 
The Seller agrees that in the event of bankruptcy of the Issuer, the Seller
shall not have any rights or assert a claim in respect of the Agreement and the
transactions contemplated thereby that is senior in priority to the rights and
claims available to shareholders of Common Stock.
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
SECTION 17.  Other Derivatives.
 
Notwithstanding anything to the contrary contained herein, the Seller:
 
(i)      acknowledges that it has been advised by the Company that Issuer
Entities may have entered into one or more Internal Equity Transactions;
 
(ii)     agrees that any such Internal Equity Transactions, the transactions
contemplated thereby and the performance by any Issuer Entity of its obligations
thereunder shall not constitute a breach of any representation, warranty or
agreement by the Company under the Agreement;
 
(iii)    acknowledges and agrees that any existing Internal Equity Transactions
may be renewed, extended or amended at the discretion of any Issuer Entity
during the Averaging Period, the Additional Purchase Period, if any, and the
Valuation Period, if any, and without any notice to or consent of the Seller,
and such renewal, extension or amendment shall not constitute a breach of any
representation, warranty or agreement by the Company under the Agreement;
provided that any such renewal, extension or amendment does not include or
result in, directly or indirectly, the purchase or sale of Common Stock in the
public market; and
 
(iv)    acknowledges and agrees that nothing in the Agreement shall prohibit the
Company or any Issuer Entity from entering into any Internal Equity Transaction.
 
SECTION 18.  Delivery of Shares of Common Stock.
 
Notwithstanding anything to the contrary herein, the Seller may, by prior notice
to the Company, satisfy its obligation to deliver any shares of Common Stock or
other securities, other than the Initial Shares, on any date due by making
separate deliveries of such shares of Common Stock or securities, as the case
may be, at more than one time on or prior to such due date, so long as the
aggregate number of shares of Common Stock and other securities so delivered on
or prior to such due date is equal to the number required to be delivered on
such due date.
 
SECTION 19.  Tax Gross-Up.
 
(a)      As used in this Section 19, the following terms shall have the
following meanings:
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Credit Support Document” means (i) in relation to the Company, the Guarantee
(as defined in the Cover Letter) and (ii) in relation to any assignee following
an assignment under Section 9, any guarantee of the obligations of such assignee
provided pursuant to Section 9.
 
“Credit Support Provider” means (i) in relation to the Company, the Issuer and
(ii)  in relation to any assignee following an assignment under Section 9, the
guarantor of the obligations of such assignee under the guarantee provided
pursuant to Section 9.
 
“Designated Tax” means, with respect to the Seller’s payment (if any) under
Section 5(a)(i) or any return of Purchase Price, Excess Shares or Make-whole
Excess Shares (as those terms are defined in the Cover Letter) by the Seller to
the Company in connection with a cancellation of the Agreement and the
transactions contemplated thereby pursuant to the terms of the Cover Letter, (i)
any Dividend Equivalent Tax, (ii) any FATCA Withholding Tax or (iii) any tax
that would not have been imposed if the Seller had made such payment or return
on the date of the Agreement.
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
“Dividend Equivalent Tax” means any tax imposed on payments treated as dividends
from sources within the United States under Section 871(m) of the Code.
 
“FATCA Withholding Tax” means any tax imposed under Section 1471 or 1472 of the
Code (or the United States Treasury regulations or other guidance issued or any
agreements entered into thereunder).
 
“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under the Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organized, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, the
Agreement or a Credit Support Document), excluding (i) any Dividend Equivalent
Tax and (ii) any FATCA Withholding Tax.
 
“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under the Agreement other than a stamp, registration, documentation or similar
tax.
 
(b)      Subject to Section 19(e), all payments under the Agreement will be made
without any deduction or withholding for or on account of any Tax unless such
deduction or withholding is required by any applicable law, as modified by the
practice of any relevant government or taxation authority, then in effect.  If a
party is so required to deduct or withhold, then that party (“X”) will:
 
(i)      promptly notify the other party (“Y”) of such requirement;
 
(ii)     pay to the relevant authorities the full amount required to be deducted
or withheld (including the full amount required to be deducted or withheld from
any additional amount paid by X to Y under this Section 19) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;
 
(iii)    promptly forward to Y an official receipt (or a certified copy), or
other documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and
 
(iv)    if such Tax is an Indemnifiable Tax, pay to Y, in addition to the
payment to which Y is otherwise entitled under the Agreement, such additional
amount as is necessary to ensure that the net amount actually received by Y
(free and clear of Indemnifiable Taxes, whether assessed against X or Y) will
equal the full amount Y would have received had no such deduction or withholding
been required. However, X will not be required to pay any additional amount to Y
to the extent that it would not be required to be paid but for the failure by Y
to:
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
(A)     deliver to X any forms, documents or certificates relating to taxation
specified in the Agreement by the date specified in the Agreement, or if none is
specified, as soon as reasonably practicable; or
 
(B)      deliver to X or, in certain cases, to such government or taxation
authority as X reasonably directs, upon reasonable demand by X, any other form
or document that may be required or reasonably requested in writing in order to
allow X or its Credit Support Provider to make a payment under the Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the party in receipt of such demand is legally entitled to complete,
execute and submit such form or document and the completion, execution or
submission of such form or document would not materially prejudice the legal or
commercial position of such party), with any such form or document to be
accurate and completed in a manner reasonably satisfactory to such other party
and to be executed and to be delivered with any reasonably required
certification as soon as reasonably practicable (clauses (A) and (B)
collectively, the “Tax Requirements”).
 
(c)      If:
 
(i)      X is required by any applicable law, as modified by the practice of any
relevant government or taxation authority, to make any deduction or withholding
in respect of which X would not be required to pay an additional amount to Y
under Section 19(b)(iv);
 
(ii)     X does not so deduct or withhold; and
 
(iii)    a liability resulting from such Tax is assessed directly against X;
 
then, except to the extent Y has satisfied (including by making a payment to X
pursuant to Section 19(d)) or then satisfies the liability resulting from such
Tax, Y will promptly pay to X the amount of such liability (including any
related liability for interest, but including any related liability for
penalties only if Y has failed to comply with or perform any Tax Requirement).
 
(d)      For all purposes of this Section 19, the requirement that X remit any
amount of Dividend Equivalent Tax (without regard to whether there is a payment
under the Agreement from which to withhold or deduct such Tax) shall be treated
as a requirement to withhold or deduct Tax with respect to a payment under the
Agreement.  If at any time, X is required to remit an amount of Dividend
Equivalent Tax with respect to the Agreement, then without duplication for any
amount that X has deducted on account of such Tax from any amount previously
paid to Y pursuant to the Agreement, the amount so required to be remitted shall
be payable by Y to X on the date payment is due under Section 871(m) of the
Code.  Upon the reasonable request of Y, X will supply to Y computations setting
forth in reasonable detail computation of the amount of Dividend Equivalent Tax
payable by Y to X pursuant to the preceding sentence.
 
(e)      Notwithstanding Section 19(a) through (d), the Seller’s payment (if
any) under Section 5(a)(i) or any return of Purchase Price, Excess Shares or
Make-whole Excess Shares (as those terms are defined in the Cover Letter) by the
Seller to the Company in connection with a cancellation of the Agreement and the
transactions contemplated thereby pursuant to the terms of the Cover Letter will
be made without any deduction or withholding for or on account of any Tax other
than a Designated Tax.  If any liability resulting from any Tax other than a
Designated Tax is assessed directly against the Seller in connection with such
payment or return, then, except to the extent the Company has satisfied or then
satisfies the liability, the Company will pay to the Seller an amount equal to
the amount of such liability (including any related liability for interest and
penalties).  For the avoidance of doubt, if the Seller is required to deduct or
withhold any Designated Tax from such payment or return, then this Section 19(e)
will not apply and Section 19(a) through (d) will apply.
 


 
31

--------------------------------------------------------------------------------

 
 
 
APPENDIX A
 
Janssen Pharmaceutical
Little Island Industrial Estate
Little Island
County Cork
Ireland
 
[      ], 20[  ]
 
Goldman, Sachs & Co.
200 West Street
New York, New York 10282-2198
Attn: Vijay Culas, Equity Capital Markets
Telephone:    212-902-6247
Facsimile:       212-428-1898
Email:              vijay.culas@gs.com
 
Accelerated Share Repurchase
Company Election Notice
 
Reference is hereby made to the Cover Letter for Accelerated Share Repurchase
(the “Cover Letter” and, together with the Schedule of Standard Terms and
Conditions attached thereto, the “Agreement”) between Janssen Pharmaceutical, a
company organized under the laws of Ireland and acting on its own behalf and not
as an agent of any other entity (the “Company”) and Goldman, Sachs & Co. (the
“Seller”), dated June 12, 2012.  Capitalized terms used but not defined herein
shall have the meaning assigned to them in the Agreement.
 
This notice (this “Company Election Notice”) is a Company Election Notice under
the Agreement.
 
The Company hereby informs the Seller that, pursuant to Section 5(a) of the
Schedule, the Company makes the following election under such section: the
Company shall [deliver Registered Payment Shares] [deliver Restricted Payment
Shares] [make a cash payment].
 
 

  JANSSEN PHARMACEUTICAL                  
 
By:
        Name:       Title:           

 
 


 
32

--------------------------------------------------------------------------------

 
 
 
Annex II
 


 
[Guarantee]
 
 
 


 
33

--------------------------------------------------------------------------------

 
 
 
Annex III
 


 
Any employee of Goldman, Sachs & Co. other than Peter van der Goes, Paresh Lala,
Ken Hitchner, Vijay Culas, Michael Voris, Beesham Seecharan, or any other person
identified by any of the foregoing or any member of the Goldman, Sachs & Co.
legal department in writing after the date hereof.
 


 
34

--------------------------------------------------------------------------------

 


 
Annex IV
 
Scheduled Relevant Day
1
June 21, 2012
2
June 25, 2012
3
June 27, 2012
4
June 29, 2012
5
July 5, 2012
6
July 9, 2012
7
July 11, 2012
8
July 13, 2012
9
July 17, 2012
10
July 19, 2012
11
July 23, 2012
12
July 25, 2012
13
July 27, 2012
14
July 31, 2012
15
August 2, 2012
16
August 6, 2012
17
August 8, 2012
18
August 10, 2012
19
August 14, 2012
20
August 16, 2012
21
August 20, 2012
22
August 22, 2012
23
August 24, 2012
24
August 28, 2012
25
August 30, 2012
26
September 4, 2012
27
September 6, 2012
28
September 10, 2012
29
September 12, 2012
30
September 14, 2012
31
September 18, 2012
32
September 20, 2012
33
September 24, 2012
34
September 26, 2012
35
September 28, 2012
36
October 2, 2012
37
October 4, 2012
38
October 8, 2012
39
October 10, 2012
40
October 12, 2012
41
October 16, 2012
42
October 18, 2012

 
 
 
35

--------------------------------------------------------------------------------

 
 
 
43
October 22, 2012
44
October 24, 2012
45
October 26, 2012
46
October 30, 2012
47
November 1, 2012
48
November 5, 2012
49
November 7, 2012
50
November 9, 2012
51
November 13, 2012
52
November 15, 2012
53
November 19, 2012
54
November 21, 2012
55
November 27, 2012
56
November 29, 2012
57
December 3, 2012
58
December 5, 2012
59
December 7, 2012
60
December 11, 2012
61
December 13, 2012
62
December 17, 2012
63
December 19, 2012
64
December 21, 2012
65
December 27, 2012
66
December 31, 2012
67
January 3, 2013
68
January 7, 2013
69
January 9, 2013
70
January 11, 2013
71
January 15, 2013
72
January 17, 2013
73
January 22, 2013
74
January 24, 2013
75
January 28, 2013
76
January 30, 2013
77
February 1, 2013
78
February 5, 2013
79
February 7, 2013
80
February 11, 2013
81
February 13, 2013
82
February 15, 2013
83
February 20, 2013
84
February 22, 2013
85
February 26, 2013
86
February 28, 2013
87
March 4, 2013

 
 
 
36

--------------------------------------------------------------------------------

 
 
 
88
March 6, 2013
89
March 8, 2013
90
March 12, 2013
91
March 14, 2013
92
March 18, 2013
93
March 20, 2013
94
March 22, 2013
95
March 26, 2013
96
March 28, 2013
97
April 2, 2013
98
April 4, 2013
99
April 8, 2013
100
April 10, 2013
101
April 12, 2013
102
April 16, 2013
103
April 18, 2013
104
April 22, 2013
105
April 24, 2013
106
April 26, 2013
107
April 30, 2013
108
May 2, 2013
109
May 6, 2013
110
May 8, 2013
111
May 10, 2013
112
May 14, 2013
113
May 16, 2013
114
May 20, 2013
115
May 22, 2013
116
May 24, 2013
117
May 29, 2013
118
May 31, 2013
119
June 4, 2013
120
June 6, 2013
121
June 10, 2013
122
June 12, 2013
123
June 14, 2013
124
June 18, 2013
125
June 20, 2013
126
June 24, 2013
127
June 26, 2013
128
June 28, 2013
129
July 2, 2013
130
July 8, 2013
131
July 10, 2013
132
July 12, 2013

 
 
 
37

--------------------------------------------------------------------------------

 
 
 
133
July 16, 2013
134
July 18, 2013
135
July 22, 2013
136
July 24, 2013
137
July 26, 2013
138
July 30, 2013
139
August 1, 2013
140
August 5, 2013
141
August 7, 2013
142
August 9, 2013
143
August 13, 2013
144
August 15, 2013
145
August 19, 2013
146
August 21, 2013
147
August 23, 2013
148
August 27, 2013
149
August 29, 2013
150
September 3, 2013
151
September 5, 2013
152
September 9, 2013
153
September 11, 2013
154
September 13, 2013
155
September 17, 2013
156
September 19, 2013
157
September 23, 2013
158
September 25, 2013
159
September 27, 2013
160
October 1, 2013
161
October 3, 2013
162
October 7, 2013
163
October 9, 2013
164
October 11, 2013
165
October 15, 2013
166
October 17, 2013
167
October 21, 2013
168
October 23, 2013
169
October 25, 2013
170
October 29, 2013
171
October 31, 2013
172
November 4, 2013
173
November 6, 2013
174
November 8, 2013
175
November 12, 2013
176
November 14, 2013
177
November 18, 2013

 
 
 
38

--------------------------------------------------------------------------------

 
 
 
178
November 20, 2013
179
November 22, 2013
180
November 26, 2013
181
December 2, 2013
182
December 4, 2013
183
December 6, 2013
184
December 10, 2013
185
December 12, 2013
186
December 16, 2013
187
December 18, 2013
188
December 20, 2013
189
December 26, 2013
190
December 30, 2013

 


 
39

--------------------------------------------------------------------------------

 


Annex V
 


 
[Share Sales Agreement]
 

 
 
40

--------------------------------------------------------------------------------

 